DETAILED ACTION
Examiner’s Amendment
Applicant's amendment of 2022-05-23 is acknowledged.  Additionally, an examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Fainberg (Reg. No. 50441) on 2022-06-03.
The application is amended as follows:
In the claim(s):

1. (Currently Amended) A method of categorizing a NET application, the method comprising: launching, a Common Language Runtime (CLR) profiler upon launching of the NET application; forming an execution log of the NET application and adding information about events occurring during an execution of the NET application via the launched CLR profiler; assigning to the NET application, a category of a predetermined list of categories based on an analysis of the execution log of the NET application; determining whether the NET application is categorized as being a malicious application, when the .NET application is categorized as being malicious, determining whether or not an identifier of a file of the application of a loaded assembly is stored in a database of trusted applications; and when the identifier of the file of the application of the loaded assembly is not stored in the database of trusted applications, categorizing the loaded assembly as untrusted and restricting the execution of the .NET application, wherein the restricting of the execution includes at least one of:
prohibiting writing to an area of a data storage device, the area including those used by an operating system; prohibiting access to network addresses used for financial transactions while allowing access to other network addresses; and prohibiting modifications of files that contain documents.

8. (Currently Amended) A system of categorizing a .NET application, comprising: at least one processor configured to: launch a Common Language Runtime (CLR) profiler upon launching of the NET application; form an execution log of the NET application and add information about events occurring during an execution of the .NET application via the launched CLR profiler; assign, to the .NET application, a category of a predetermined list of categories based on an analysis of the execution log of the .NET application; determine whether the .NET application is categorized as being a malicious application; when the .NET application is categorized as being malicious, determine whether or not an identifier of a file of the application of a loaded assembly is stored in a database of trusted applications; and when the identifier of the file of the application of the loaded assembly is not stored in the database of trusted applications, categorize the loaded assembly as untrusted and restrict the execution of the .NET application, wherein the restricting of the execution includes at least one of:
prohibiting writing to an area of a data storage device, the area including those used by an operating system; prohibiting access to network addresses used for financial transactions while allowing access to other network addresses; and prohibiting modifications of files that contain documents.

15. (Currently Amended) A non-transitory computer readable medium storing thereon computer executable instructions for categorizing a .NET application, including instructions for: launching a Common Language Runtime (CLR) profiler upon launching of the .NET application; forming an execution log of the .NET application and adding information about events occurring during an execution of the .NET application via the launched CLR profiler; assigning to the NET application, a category of a predetermined list of categories based on an analysis of the execution log of the NET application; determining whether the NET application is categorized as being a malicious application, when the NET application is categorized as being malicious, determining whether or not an identifier of a file of the application of a loaded assembly is stored in a database of trusted applications; and when the identifier of the file of the application of the loaded assembly is not stored in the database of trusted applications, categorizing the loaded assembly as untrusted and restricting the execution of the NET application, wherein the restricting of the execution includes at least one of:
prohibiting writing to an area of a data storage device, the area including those used by an operating system; prohibiting access to network addresses used for financial transactions while allowing access to other network addresses; and prohibiting modifications of files that contain documents.


Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2022-05-23. Claims 1-3, 5, 7-10, 12, 14-17, 19, 21 are pending, following Applicant's addition of claim 21 and cancellation of claims 4, 6, 11, 13, 18, 20. Claims 1, 8, 15 is/are independent.
The rejection(s) of claims under 35 U.S.C. § 112 are withdrawn in view of Applicant’s amendments.

Reasons for Allowance
The prior art of record (in particular, U.S. Publication 20050188272 to Bodorin et al. (hereinafter "Bodorin '272") in view of Microsoft, CLR Profilers and Windows Store Apps, https://docs.microsoft.com/en-us/dotnet/framework/unmanaged-api/profiling/clr-profilers-and-windows-store-apps, retrieved 2021-09-15 (2017-03-30) (hereinafter "Microsoft CLR Profilers 2017") in view of U.S. Publication 20150121449 to CP et al. (hereinafter "CP '449")) does not disclose, with respect to claim 1, "restricting the execution of the .NET application, wherein the restricting of the execution includes at least one of:  prohibiting writing to an area of a data storage device, the area including those used by an operating system;  prohibiting access to network addresses used for financial transactions while allowing access to other network addresses; and prohibiting modifications of files that contain documents."  in the recited context.  Rather, Bodorin '272 discloses the behavioral profiling of .NET applications [Bodorin '272 ¶ 0023-0025].  To this, Microsoft CLR Profilers 2017 adds that the profilers is a Common Language Runtime (CLR) profiler [Microsoft CLR Profilers 2017 p. 4].  Additionally, CP '449 discloses restricting execution of an application by isolating it from communication with all network addresses  [CP '449 ¶ 0092; see also 0059, 0069, 0099].  However, even taken together, the references do not teach or suggest the recited remediations in the context of the claim.
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 8, 15, features corresponding to those of claim 1  in the respective context(s).
Dependent claims 2-3, 5, 7, 9-10, 12, 14, 16-17, 19, 21 are allowed in view of their respective dependence from claims 1, 8, 15.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494